98 F.3d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Hector HERNANDEZ-GARCIA, Defendant-Appellant.
No. 95-50559.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.
MEMORANDUM**
Hector Hernandez-Garcia was convicted by a jury of violating 8 U.S.C. § 1326(b)(2) by being found in the United States after having been deported following conviction of an aggravated felony.  In light of this court's decision in  United States v. Gomez-Rodriguez, No. 95-10114, slip op. at 12789 (9th Cir.  Sept. 24, 1996) (en banc), we vacate the conviction and remand for further proceedings.
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3